UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

meee eee —— -— ona --X
DENISE M. KNIGHT & ASSOCIATES, LLC,

and DENISE M. KNIGHT a/k/a DENISE

NIGHT,

 

Plaintiffs,
Vv.

GEM OFFICE TECHNOLOGIES LLC; GEM
OFFICE SOLUTIONS LLC; GEM CORP.;
KEVIN ALESSANDRO a/k/a KEVIN
D’ ALESSANDRO; DMITRIOS PSARRAS
a/k/a DJ PSARRAS; TIAA COMMERCIAL
FINANCE, INC.; MARLIN BUSINESS
BANK; MANAGED BUSINESS
SOLUTIONS; and JOHN DOES 1-10,
Defendants.

 

ORDER .

21 CV 4360 (VB)

Pursuant to 28 U.S.C. § 1446(d), “[p]romptly after filing [a] notice of removal of a civil
action, the defendant or defendants shall give written notice thereof to all adverse parties and
shall file a copy of the notice with the clerk of [the] state court.” 28 U.S.C. § 1446(d).

Defendant TIAA Commercial Finance, Inc., removed this action from New York
Supreme Court, Westchester County on May 14, 2021. (Doc. #1). To date, there is no
indication on the docket that plaintiffs or the state court have been provided with written notice

of the removal.

Accordingly, it is HEREBY ORDERED that, by June 14, 2021, defendant TIAA
Commercial Finance, Inc., shall file on the docket proof of service of the notice of removal on

plaintiffs and the state court.

Dated: June 8, 2021
White Plains, NY

 

Vincent L. Briccetti
United States District Judge
